November10, 2011 VIA EDGAR Perry J. Hindin, Special Counsel Office of Mergers and Acquisitions Securities and Exchange Commission Washington, D.C. 20549-3628 Facsimile: (202) 772-9203 Re:WNC California Housing Tax Credits II, L.P. (“Issuer”) Preliminary Schedule 14A Filed October 26, 2011 File No. 000-20056 Schedule 13E-3 Filed October 26, 2011 File No. 005-54015 Dear Mr. Hindin: We are in receipt of a copy of the staff’s letter dated November 8, 2011 to Paul Dannhauser respecting the referenced matter.In partial response thereto, each filing person listed below acknowledges the following: o The filing person is responsible for the adequacy and accuracy of the disclosure in the filing; o Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and o The filing person may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. [signatures on following page] Perry J. Hindin, Special Counsel Office of Mergers and Acquisitions November10, 2011 Page 2 Very truly yours, WNC CALIFORNIA HOUSING TAX CREDITS II, L.P., a California limited partnership By:DAVID N. SHAFER David N. Shafer, Executive Vice President of WNC & Associates, Inc., managing general partner of managing general partner WNC TAX CREDIT PARTNERS, L.P., a California limited partnership By:DAVID N. SHAFER David N. Shafer, Executive Vice President of WNC & Associates, Inc., managing general partner WNC & ASSOCIATES, INC., a California corporation By: DAVID N. SHAFER David N. Shafer, Executive Vice President WILFRED N. COOPER, SR. WILFRED N. COOPER, SR.
